Citation Nr: 0805095	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1965, and from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Since that time, the veteran's file has 
been transferred to the RO in St. Petersburg, Florida.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in January 2008.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD diagnosis has not been attributed to a 
verified, in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(f)) (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's informal claim was received in June 2001.  In 
December 2001, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  His VCAA notice also included 
specific language pertinent to PTSD claims.  The veteran was 
provided notification in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in December 2007.  Thus, 
the Board finds that the content and timing of the December 
2001 notice and subsequent updates comport with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether the 
veteran's PTSD is related to his period of honorable service, 
as the standards of the Court's recent decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, the veteran has presented no 
competent evidence of verified, in-service stressor.  Such is 
a factual decision made by the Board, or RO, not by a medical 
professional.  As such a critical element is missing from the 
veteran's claim, the Board finds that no useful purpose would 
be served in conducting an examination.  Any physician 
rendering an opinion of necessity would be required to rely 
on the veteran's own statement as to what transpired in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II. Evidence and Background

The veteran filed an informal claim seeking service 
connection for PTSD in June 2001.  According to his PTSD 
questionnaire, the veteran witnessed the loading of dead 
bodies into Red Cross aircraft.  He further asserted that he 
escorted the body of a friend from Clark Air Force Base to 
Vermont.

An April 2002 treatment report noted a diagnosis of PTSD.  At 
that time, the veteran reported that, while part of a 
helicopter crew, his helicopter was fired upon many times.  
However, he denied any distress related to those instances.  
He also noted the two stressors described above.  The veteran 
was diagnosed as having PTSD.

A July 2003 rating decision denied the veteran's PTSD claim.  
According to the RO, the veteran's stressor statements did 
not contain enough detail, including names, dates, and 
specific locations, to warrant any further verification 
efforts.  The RO also noted that the veteran's records fail 
to demonstrate participation in combat.

A January 2005 statement of the case (SOC) upheld the 
previous denial.  The SOC noted that the veteran's claims 
file was silent as to any complaints, treatment, or diagnosis 
of PTSD while in service.  That denial was affirmed by a June 
2005 supplemental statement of the case (SSOC), in which it 
was noted that evidence did not exist to show that the 
veteran's friend was killed in the Philippines, that the 
veteran was in any way associated with his death, or that he 
escorted his friend's body to Vermont.  Further, because the 
veteran failed to provide any specific information with 
regard to this alleged stressor, his account could not be 
verified.



During the veteran's January 2008 Board hearing, he testified 
that he saw bodies loaded into transport planes and that he 
escorted his friend's body to Vermont.  However, the veteran 
did not provide any additional information, regarding 
specific dates, etc., with regard to either stressor event.  

III. Law and Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

VA medical evidence dated after the veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the veteran has been diagnosed as 
having PTSD as a result of stressful incidents he reportedly 
experienced during service.  The Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Instead, the veteran's DD Form 214 
indicates that his primary military occupational specialty 
(MOS) was Automated Logistics Specialist (AK), and that he 
received a Good Conduct Award.  The veteran does not contend 
that he was engaged in combat with the enemy.  Although the 
veteran claimed, during his April 2002 VA interview, that his 
helicopter was fired upon on several occasions, he stated 
that those instances were not the source of his distress.  
Further, during the veteran's January 2008 testimony, he 
stated that he was never in combat, was never fired upon, and 
that he never fired at anyone.  

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  He has not 
provided the names of any individual he allegedly witnessed 
being killed or wounded.  He did not provide a date, or 
period of time, in which he witnessed the loading of dead 
bodies into Red Cross aircraft.  The veteran did not provide 
the names of any other servicemen present during those 
events.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor).  Further, although the veteran 
claimed to have escorted his friend's body to Vermont, his 
service personnel records make no reference to him being 
given a temporary duty assignment as an escort.  The 
personnel records are completely silent in that respect.  The 
veteran has also failed to provide a range of dates for that 
event, rendering the event unverifiable.  He is also unable 
to provide any other corroborating evidence.  

The veteran, through his representative, has suggested that 
VA obtain the deceased service members records to determine 
whether a reference was made to the veteran escorting the 
body.  The Board does not believe that such a search is 
warranted.  Indeed, military protocol would clearly dictate 
an escort assignment from the Philippines to Clark Air Force 
Base to Vermont and then to Vietnam, as claimed by the 
veteran, would be annotated in the veteran's personnel 
records not those of the deceased veteran. 

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


